                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                               EL PASO DIVISION

UNITED STATES OF AMERICA                        §
                                                §
vs.                                             §     NO: EP:19-CR-00234(1)-PRM
                                                §
(1) JAMES HILARIO BALBIN                        §

                                            ORDER

        On this day, the Court considered Defendant’s Motion to continue the docket call hearing
in the above-captioned cause. The motion was made because of the need for investigation, plea
negotiations, and/or preparation of the defense due to complex discovery issues. After due
consideration, the Court is of the opinion that the motion should be granted.

       The Court finds that the interest of justice outweigh the interest of the Defendant and of
the public in a speedy trial, in that more time is needed by Defendant for preparation of the
defense in this case, and that the time from MAY 10, 2019 through JULY 3, 2019, is excludable
time within the meaning of the Speedy Trial Act, 18 U.S.C. § 3161.

    Accordingly, it is hereby ORDERED that Defendant’s Motion for Continuance is
GRANTED. The case is rescheduled for DOCKET CALL on JULY 3, 2019, at 8:00 a.m.

        NO FURTHER CONTINUANCES WILL BE GRANTED.

       SIGNED AND ENTERED this May 10, 2019.



                                               ______________________________

                                               PHILIP R. MARTINEZ
                                               UNITED STATES DISTRICT JUDGE
